286 U.S. 70 (1932)
GENERAL IMPORT & EXPORT CO., INC.
v.
UNITED STATES.
No. 811.
Supreme Court of United States.
Argued April 15, 1932.
Decided May 2, 1932.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE SECOND CIRCUIT.
Mr. Milton R. Kroopf, with whom Mr. Louis Halle was on the brief, for petitioner.
Assistant Attorney General Youngquist, with whom Solicitor General Thacher, and Messrs. Arthur W. Henderson and Paul D. Miller were on the brief, for the United States.
*72 MR. JUSTICE CARDOZO delivered the opinion of the Court.
The steamship "Sebastopol" was seized by Coast Guard Officers in the harbor of New York while carrying an unmanifested cargo of intoxicating liquors. The master of the vessel did not produce a manifest for the cargo when a manifest was demanded by the boarding officer. Thereafter a libel of information was filed by the Government under §§ 584 and 594 of the Tariff Act of 1922 (Act of Sept. 21, 1922, c. 356, 42 Stat. 858, 980, 982; 19 U.S.C., §§ 486, 498) for the enforcement of two liens, one of $500 for failing to produce a manifest and another for an amount equal to the value of the cargo for having on board merchandise not described in the manifest.
The District Court dismissed the libel on the ground that § 26 of the National Prohibition Act had established a system of forfeiture exclusive of any other. 47 F. (2d) 336. The Circuit Court of Appeals advanced the view *73 that the suit was not strictly one for the forfeiture of the vessel, but one for the enforcement of money penalties charged upon the vessel by reason of the misconduct of the master. On this ground it distinguished its own decision in the case of the Ruth Mildred, announced at the same time, and gave judgment for the Government.
For that reason as well as for the broader reasons stated in General Motors Acceptance Corp. v. United States, ante, p. 49, and United States v. The Ruth Mildred, ante, p. 67, the decree will be affirmed.
Affirmed.